     Case 2:19-cv-02267-WBS-AC Document 17 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JUAN F. JIMENEZ,                                   No. 2:19-cv-2267 WBS AC P
12                      Plaintiff,
13          v.                                          ORDER
14   MARION E. SPEARMAN, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 30, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 16. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed June 30, 2020, are adopted in full; and

28   ////
                                                       1
     Case 2:19-cv-02267-WBS-AC Document 17 Filed 07/29/20 Page 2 of 2

 1          2. This action is dismissed without prejudice for lack of prosecution. See Local Rule

 2   110; Fed. R. Civ. P. 41(b).

 3   Dated: July 28, 2020

 4

 5

 6

 7   Jimi2267.800

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
